Citation Nr: 9934761	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  92-17 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post- operative 
meniscectomy of the right knee with arthritis, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for post- operative 
meniscectomy of the left knee with arthritis, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for a back disability 
as secondary to bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1960 to April 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a June 1992 rating decision, 
the RO declined increased ratings for the appellant's left 
and right knees.  In an October 1993 rating decision, the RO 
denied the appellant's claim for service connection for low 
back disability as secondary to bilateral knee disability.  
The Board remanded this case in December 1997, and following 
completion of the requested development, the case has been 
returned for further appellate review.  In June 1999, the RO 
re- characterized the back disability for which secondary 
service connection was claimed as "congenital stenosis with 
developmental degenerative disc disease and degenerative 
joint disease, lumbar and thoracic spine". 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.

2.  The right knee disability is manifested primarily by 
"severe" arthritic changes, pain, capsulitis, crepitus, 
weakness of the muscles, loss of normal supporting 
structures, slight limitation of motion and fatigability.

3.  There is severe impairment of the right knee.

4.  The left knee disability is manifested primarily by 
"moderate" arthritic changes, pain, effusions, advanced 
chrondomalacia patella, weakness of the muscles, loss of 
normal supporting structures, occasional locking, slight 
limitation of motion and fatigability upon use.

5.  There is moderate impairment of the left knee.

6.  The appellant's severe degenerative changes of the entire 
lumbar and partial thoracic spines with scoliosis are not 
causally related to his service connected bilateral knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 
4.71(a), Part 4, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5260, 5261, and 5262 (1999).

2.  The criteria for a 20 percent rating, but no higher, for 
left knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 
4.71(a), Part 4, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5260, 5261, and 5262 (1999).

3.  The appellant's back disability is not proximately due to 
his service connected bilateral knee disability.  38 U.S.C.A. 
§§ 1110, 1131 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310(a) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The appellant contends that symptomatology associated with 
his service connected right and left knee disabilities, which 
includes pain, locking, instability, crepitus, altered gait, 
weakness and fatigability upon use, warrants evaluations in 
excess of the currently assigned disability evaluations.  
Additionally, he contends that his lumbar spine disability is 
proximately due to his service connected knee disabilities.

Service medical records reveal that the appellant was treated 
for internal derangement and mild symptomatic chondromalacia 
of the left patella.  He also underwent excision of semilunar 
cartilage of the right medial meniscus.  The records are 
negative for complaint, treatment, manifestation or diagnosis 
of abnormality of the lumbar spine.  VA orthopedic 
examination, dated in December 1965, indicated diagnoses of 
post- operative residuals of medial meniscectomy of the right 
knee, bilateral chronic synovitis and hypertrophic 
osteoarthritis of the right knee.

By means of a rating decision dated in January 1966, the RO 
granted service connection for bilateral knee disability.  
The right knee was assigned a 10 percent disability 
evaluation, and the left knee was assigned a 0 percent 
disability evaluation.

VA orthopedic examination, dated in July 1974, revealed 
traumatic arthritis and synovitis bilaterally with complaint 
of buckling of the right knee.  By means of a rating decision 
dated in August 1974, the RO assigned the 30 percent and 10 
percent disability ratings currently in effect for the right 
and left knee disabilities, respectively.

Subsequent VA outpatient treatment records reveal the 
appellant's complaint of bilateral knee disability.  He was 
prescribed braces for both knees in 1977.  An arthroscopy in 
August 1978 revealed a torn right medial meniscus.  In May 
1983, he underwent arthroscopic debridement of the left knee 
joint.  He subsequently complained of right knee pain with 
swelling, locking, crepitus, and buckling.  He also 
complained of left knee stiffness and soreness.  VA 
orthopedic examination, dated in February 1992, revealed his 
complaint of "severe" bilateral knee pain with swelling of 
the knee joints.  He also indicated that he lost 41 days due 
to orthopedic problems in the last six years.  Physical 
examination revealed medial instability, minimal edema 
infrapatellarly and restricted range of motion bilaterally.

In November 1992, the appellant underwent an arthroscopy with 
debridement of the right knee at Healsouth Doctor's Hospital.  
At that time, his degenerative changes were described as 
"moderately severe."  In January 1993, Arthur Pearl, M.D., 
performed a left knee arthroscopy with debridement and 
lateral release of the retinaculum.  A magnetic resonance 
imaging (MRI) scan of the lumbar spine, conducted at Baptist 
Outpatient Center in February 1993, demonstrated scoliosis in 
the mid- lumbar region with degenerative disc disease and 
posterior bulging of the annulus at all levels.  He 
subsequently underwent two separate surgical procedures on 
his back.

On VA joints examination, dated in May 1993, the appellant 
complained of bilateral knee pain, weakness and occasional 
buckling.  Physical examination was significant for weakness 
of the muscles and loss of normal supporting structures.  He 
was capable of right and left knee flexion of 80 and 85 
degrees, respectively.  He had 0 degrees of extension 
bilaterally.  MRI scan findings of the left knee, conducted 
at University of Miami in June 1993, were significant for 
degenerative changes of the menisci, advanced chondromalacia 
patella and early degenerative arthritis manifested by small 
joint effusions and marginal osteophytes.  MRI scan findings 
of the right knee were significant for gross tearing of the 
remaining medial meniscus, an oblique tear of the lateral 
meniscus and advanced degenerative changes manifested by 
narrowing of the patellofemoral joint space, articular 
surface cartilage thinning and marginal osteophytes.

During his appearance before the RO in April 1994, the 
appellant testified to constant bilateral pain of the knees 
and underneath the kneecaps.  He also complained of stiffness 
and buckling.  He had weakness of both knees which negatively 
affected his ability to perform functions such as walk and 
climb stairs.  His disability worsened upon prolonged use.  
He had worn knee braces since the 1960's, and his current 
prescriptions included Motrin, Percocet, Indocin and Tordol.  
He had undergone at least 12 surgeries and his physicians had 
contemplated future knee replacements bilaterally.  He also 
contended that his bilateral knee disability caused an 
altered gait and poor posture.  He denied any previous trauma 
except for jumping out of helicopters.  He began having 
intermittent back problems since the 1960's.  He was denied 
employment in 1964 because of the condition of his back, but 
he was never told the diagnosis.  He indicated that 
degenerative scoliosis could be caused by trauma.

In a letter dated in November 1995, David R. Nateman, M.D., 
indicated his opinion that the appellant would probably 
require bilateral knee replacements in the near future.

A physical examination report from Peter J. Millheiser, M.D., 
F.A.C.S., dated in January 1996, noted the appellant's 
complaint of bilateral knee pain, cracking, snapping, 
grinding, giving way, and palpable loose bodies.  He also 
complained of left knee locking and catching, and right knee 
swelling.  The examiner noted that the right knee moved from 
0 to 110 degrees, and the left knee moved from 0 to 125 
degrees.  There was tenderness under the right patella, and 
minimal diffuse tenderness bilaterally.  There was bilateral 
crepitus and cracking.  There was no significant gait 
abnormality.  The Apley sign was minimally positive.  X- ray 
examination revealed "severe" right knee arthritic changes 
and "moderate" left knee arthritic changes.

On VA joints examination, dated in March 1998, the appellant 
complained of pain, locking and instability of both knees.  
He also complained that the left patella seemed to slip out 
of place.  Physical examination revealed 110 degrees of 
flexion and 0 degrees of extension bilaterally.  There was 
patellar and subpatellar crepitus, but no fluid.  He 
performed fairly good heel and toe rising, but was able to 
unable to squat.  There was no joint instability.  There was 
no patellar instability or hypermobility.  Diagnosis was of 
bilateral arthritis with capsulitis and instability by 
history.  He had easy fatigability as a definite lack of 
function of both knees, and the use of both lower extremities 
would certainly be affected by acute flare- ups of a 
capsulitis with occasional locking.  He was able to ambulate 
fairly well without the use of assistance such as a cane.

With regard to the back disability, the VA examiner noted 
that the appellant reported mild back pain in service for 
which he did not seek treatment.  There was no history of 
trauma.  He was first treated for back problems in the 1960's 
and, thereafter, his problems progressively worsened.  In 
1967, a VA examiner told him that he had a congenital problem 
with his back.  He had surgeries on the back in the 1990's.  
He currently complained of constant back pain, stiffness and 
left foot drop.  Physical examination revealed limitation of 
motion, poor gluteal tone, and weakness in the left extensor 
hallucis longus.  He had severe burns in both lower 
extremities secondary to a post- service motorized accident.  
His diagnosis was of congenital stenosis with developmental 
degenerative disc disease and degenerative joint disease of 
the entire lumbar and partial thoracic spines.  The examiner 
opined that he "would find it very difficult to believe that 
the knee condition could cause such a massive amount of 
pathology in the lumbar spine which is evident by x- ray 
examination, history and massive surgery."

In a letter dated in July 1998, Harry L. Shufflebarger, M.D., 
reported that the appellant had severe degenerative scoliosis 
of the lumbosacral spine for which he underwent 
posterior/anterior/posterior sequences for fusion from 
thoracic 10 to the sacrum in January 1995.  Dr. Shufflebarger 
opined that "[t]he etiology is unclear, but it is likely 
that this is related to his Service connected disorders, 
particularly his knee and back disorders."

In a letter dated in August 1998, Thomas R. Righetti, M.D., a 
radiologist, indicated that he had known the appellant for at 
least 20 years.  Dr. Righetti had not been the appellant's 
treating physician, but he did have the opportunity to talk 
with the appellant and his treating doctors and review a 
number of x- ray and MRI examinations.  Dr. Righetti noted 
that the spine x- ray examination in January 1995 revealed 
extensive surgical fusion extending from T10 through S1 
levels with severe degenerative changes and scolioses of the 
lumbar spine.  Based upon the above, Dr. Righetti opined that 
"[i]t is likely that these changes were not congenital but 
related to his military service and subsequent occupational 
injuries." 

II.  Increased ratings

As a preliminary matter, the Board finds that the appellant's 
increased rating claims are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
claims which are plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  Furthermore, he has undergone 
recent VA examination, and his VA and private clinical 
records have been associated with the claims folder.  The 
record does not reveal any additional sources of relevant 
information which may be available concerning the present 
claims.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

The Board must determine whether the weight of the evidence 
supports his claim(s) or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against his claim(s), the claim(s) must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1999); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Schedule).  A 10 percent rating contemplates a knee 
disability which is slight in nature, as would be manifested 
by slight impairment of the knee with recurrent subluxation 
or lateral instability (Diagnostic Code 5257), removal of 
symptomatic semi- lunar cartilage (Diagnostic Code 5259), leg 
flexion limited to 45 degrees (Diagnostic Code 5260), leg 
extension limited to 10 degrees (Diagnostic Code 5261), 
impairment of the tibia or fibula, by either nonunion or 
malunion, with slight knee disability (Diagnostic Code 5262) 
or genu recurvatum (Diagnostic Code 5263).

A 20 percent rating is warranted for moderate impairment of 
the knee with recurrent subluxation or lateral instability 
(Diagnostic Code 5257), dislocated semilunar cartilage with 
frequent episodes of "locking" pain, and effusion into the 
joint (Diagnostic Code 5258), leg flexion limited to 30 
degrees (Diagnostic Code 5260), leg extension limited to 15 
degrees (Diagnostic Code 5261) or impairment of the tibia or 
fibula, by either nonunion or malunion, with moderate knee 
disability (Diagnostic Code 5262).

A 30 percent rating is warranted for ankylosis of the knee 
with favorable angle in full extension or slight flexion 
(Diagnostic Code 5256), severe impairment of the knee with 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), leg flexion limited to 15 degrees (Diagnostic Code 
5260), leg extension limited to 20 degrees (Diagnostic Code 
5261) or impairment of the tibia or fibula, by either 
nonunion or malunion, with marked knee disability (Diagnostic 
Code 5262).

A 40 percent rating is warranted for ankylosis of the knee 
with unfavorable angle in flexion between 10 and 20 degrees 
(Diagnostic Code 5256), leg extension limited to 30 degrees 
or impairment of the tibia or fibula by nonunion with loose 
motion requiring brace (Diagnostic Code 5262).  Full range of 
motion of the knee is measured from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate I (1999).

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  Where limitation of 
motion is compensable under the schedular criteria in the 
diagnostic code(s) applicable to the joint(s) involved, the 
corresponding rating will be based upon limitation of motion 
under the appropriate diagnostic code(s) for the joint(s) 
involved.  Id.; see also Hicks v. Brown, 8 Vet.App. 417 
(1995).

Additionally, where a claimant has instability of the knee 
and arthritis with limitation of motion which at least meets 
the criteria for a zero percent disability evaluation under 
Diagnostic Codes 5260 or 5261, separate ratings may be 
assigned under Diagnostic Codes 5257 and 5003.  VA O.G.C. 
Prec. Op. No. 09-98 (August 14, 1998).  Cf. VA O.G.C. Prec. 
Op. No. 23-97 (July 1, 1997).  A non- compensable evaluation 
for loss of motion contemplates leg flexion limited to 60 
degrees (Diagnostic Code 5260) or leg extension limited to 5 
degrees (Diagnostic Code 5261).

Finally, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a 
separate non- schedular rating may also be assigned for 
functional loss of use of the knee due to weakness, excess 
fatigability, incoordination, pain or pain on movement.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

A.  Right knee disability

The medical evidence of record reveals a right knee 
disability manifested by "severe" arthritic changes, pain, 
capsulitis, crepitus, tearing of the medial and lateral 
menisci and easy fatigability.  Although neither subluxation 
nor lateral instability of the knee was demonstrated on his 
recent examinations, he undoubtedly manifests weakness of the 
muscles and loss of normal supporting structures.  
Additionally, his long- standing complaint of giving way and 
locking are well documented by the record.  He eventually 
requires a total knee replacement.  The Board agrees with the 
RO that, by analogy to Diagnostic Code 5257, the appellant 
manifests "severe" impairment of the knee.  38 C.F.R. 
§ 4.20 (1999).  In so concluding, the Board has given 
consideration to all relevant criteria as well as to the 
holding in DeLuca v. Brown, 8 Vet.App. 202 (1995).

However, in view of the absence of evidence of ankylosis, 
malunion or nonunion, a rating greater than the assigned 30 
percent is not warranted under Diagnostic Codes 5256 or 5262.  
Additionally, the right knee is capable of full extension and 
at least 80 degrees of extension.  Accordingly, he does not 
meet the criteria necessary for an increased rating under 
Diagnostic Codes 5260 and 5261 nor is he eligible for 
consideration for a separate evaluation pursuant to VA O.G.C. 
Prec. Op. No. 09-98 (August 14, 1998).  Accordingly, the 
Board finds no basis for the assignment of a rating in excess 
of 30 percent.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1998).

B.  Left knee disability

The medical evidence of record reveals left knee disability 
manifested by "moderate," or "early," arthritic changes, 
effusions, degenerative changes of the menisci and advanced 
chrondomalacia patella.  The appellant has undergone several 
arthroscopic procedures resulting in weakness of the muscles 
and loss of normal supporting structures.  There is 
fatigability upon use.  There is crepitus and probable 
capsulitis with occasional locking.  He complains of constant 
"severe" pain and occasional buckling.  He may require a 
total knee replacement in the near future.  The Board is of 
the opinion that, with consideration of the provisions of 
4.40 and 4.45, the appellant's left knee disability in 
analogous to "moderate" impairment of the knee pursuant to 
Diagnostic Code 5257.  38 C.F.R. § 4.20 (1999).  Accordingly, 
the Board finds that he is entitled to a 20 percent rating.

The evidence of record, however, provides no basis for a 
still higher rating.  In this respect, his knee is not 
ankylosed and there is no current clinical evidence recurrent 
subluxation or lateral instability.  As such, an increased 
rating under Diagnostic Codes 5256 or 5257 is not warranted.  
There is no evidence of malunion or nonunion of the tibia or 
fibula and, accordingly, an increased rating under Diagnostic 
Code 5262 is not warranted.  Additionally, the left knee is 
capable of full extension and at least 85 degrees of 
extension.  Accordingly, he does not meet the criteria 
necessary for an increased rating under Diagnostic Codes 5260 
and 5261 nor is he eligible for consideration for a separate 
evaluation pursuant to VA O.G.C. Prec. Op. No. 09-98 (August 
14, 1998).  Accordingly, the evidence of record preponderates 
against a rating in excess of 20 percent for the appellant's 
left knee disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1998).

III.  Secondary service connection for back disability

As a preliminary matter, the Board finds that the appellant's 
secondary service connection claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, he has 
testified before the RO and has undergone recent VA 
examination.  He has also provided medical opinion from two 
private physicians.  The record does not reveal any 
additional sources of relevant information which may be 
available concerning the present claims.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

The Board must determine whether the weight of the evidence 
supports his claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1999); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

As stated above, the appellant contends his back disability, 
post- operative degenerative changes of the lumbar and 
thoracic spine with scoliosis, is proximately due to, or 
causally related to, his service connected bilateral knee 
disabilities.  Service connection may be established on a 
secondary basis for "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet.App. 
439, 448 (1995).  See also 38 C.F.R. § 3.310(a) (1999).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

Upon careful consideration of the above mentioned evidence, 
to include VA and private medical opinions and treatment 
records, the Board finds that the evidence preponderates 
against the appellant's claim for secondary service 
connection for post- operative disability of the lumbar and 
thoracic spine.  In the Board's judgment, the opinion of the 
VA examiner, which finds that the "massive amount of 
pathology" in the appellant's lumbar spine is unlikely 
related to his knee condition, is more probative than those 
of the private opinions of record.

Based upon the appellant's history, x- ray examination and 
physical examination, the VA examiner provided a medical 
diagnosis of "congenital stenosis with developmental 
degenerative disc disease and degenerative joint disease of 
the entire lumbar and partial thoracic spines."  The 
examiner also opined that the appellant's "massive amount of 
pathology," which eventually resulted in 
posterior/anterior/posterior sequences for fusion from 
thoracic 10 to the sacrum, is "unlikely" to be related to 
his knee condition.

On the other hand, Dr. Shufflebarger, in apparent reference 
to the degenerative scoliosis of the lumbosacral spine for 
which the veteran underwent fusion from thoracic spine to the 
sacrum, opined that this disability is likely related to his 
service connected "knee and back disorders".  The premise 
of this opinion, that the appellant is service connected for 
knee and back disabilities, is inaccurate, and the opinion 
itself can be no more probative than the premise on which it 
is based.  As to the opinion of Dr. Righetti, that the 
appellant's back disability was "likely related" to his 
"military service and subsequent occupational injuries," 
this opinion also does not support the claim.  Instead, it 
related the cause of the back disability to service and to 
unspecified occupational injuries.  For these reasons, the 
probative value of either private medical opinion is not of 
sufficient weight to place the evidence of record into 
relative equipoise.  Guerrieri v. Brown, 4 Vet.App. 467 
(1993) (the probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as 
the relative merits of the expert's qualifications and 
analytical findings).  Accordingly, the benefit of the doubt 
rule is not for application, see 38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999), and the appellant's claim 
for secondary service connection for a back disorder is 
denied.

ORDER

An increased rating for right knee disability is denied.

A 20 percent rating for left knee disability is granted 
subject to the criteria which govern the payment of monetary 
awards.

Service connection for back disability as secondary to 
service connected bilateral knee disability is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

